DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-2 and 4-12 are pending in this application.
Claim 3 is cancelled.
Claims 1 and 9 are amended.
Claims 1-2 and 4-12 are presented for examination. 


Response to Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5 and 11 are dependent on claim 3, which has been cancelled, therefore claims 5 and 11 are improper dependent claims because their independent claim has been cancelled. Since the new matter of claim 1 is similar to the old claim 3, the examiner is interpreting that claims 5 and 11 should depend from claim 1. This interpretation may not be correct, and if not correct, it will not be the grounds for a second Non-Final Office action. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinada et al. (US Publication 2018/0051446 A1).
Regarding claim 1, Yoshinada teaches a measurement system comprising: an imaging unit mounted to a swing body of a work machine to image a shape around the work machine (Yoshinada: Para. 0050, Fig. 2; imaging device is attached to the excavator, and images the object WA to be worked); a position detection unit implemented in an antenna for global navigation satellite systems (GNSS) and configured to determine a position of the swing body (Yoshinada: Para. 0050; global position calculation device uses the radio waves received by the antennas 21 and 22 to determine a global position of the antennas 21 and 22); an imaging unit position calculation unit implemented in a processor and configured to calculate a position of the imaging unit when the imaging unit performs imaging during swinging operation of the swing body (Yoshinada: Para. 0063, 0120-0121; three-dimensional terrain data acquired in the past (e.g., a few seconds ago) is stored;  determines that the current position of the object WA to be worked and the position indicated by the stored three-dimensional data are identical to each other; a device may be used which has both of a function of acquiring an image of the object WA to be worked, and a function of determining a distance to the object WA to be worked; grid image also facilitates grasping the positional relationship between the position of the bucket and the object WA to be worked during swing); and a three-dimensional position calculation unit implemented in a processor and configured to determine a three-dimensional position around the work machine during the imaging, on the basis of a position of the imaging unit calculated by the imaging unit position calculation unit (Yoshinada: Para. 0079; the coordinate system of the imaging device is a three-dimensional coordinate system representing a position by (Xc,Yc,Zc), with the center of a light receiving surface of an imaging element as an origin PC), wherein the imaging unit position calculation unit calculates a swing angle of the swing body of the work machine during imaging performed by the imaging device (Yoshinada: Para. 0063, 0089-0090, 0121; information about an attitude of the working unit of the excavator which is detected by the attitude detection device, the reference position information Pga1 and Pga2, and information about an attitude of the excavator; attitude of the excavator represents the roll angle θ4, the pitch angle θ5, and the yaw angle of the excavator, more specifically, the upper swing body; grid image also facilitates grasping the positional relationship between the position of the bucket and the object WA to be worked during swing).
Yoshinada doesn’t explicitly teach calculates a position of the imaging unit when the imaging unit performs imaging during swinging operation of the swing body based on the swing angle of the swing body. 
However, Yoshinada is deemed to disclose an equivalent teaching. (Yoshinada: Para. 0063, 0120-0121; a device may be used which has both of a function of acquiring an image of the object WA to be worked, and a function of determining a distance to the object WA to be worked; determines that the current position of the object WA to be worked and the position indicated by the stored three-dimensional data; grid image also facilitates grasping the positional relationship between the position of the bucket and the object WA to be worked during swing).
It would have been obvious to one of ordinary skill as of the effective filing date to calculate a position of the imaging unit during a swing operation into Yoshinada’s imaging device attached to an excavator (Yoshinada: Para. 0050, Fig. 2) in order to facilitate the positional relationship between the excavator and surrounding area during a swing or excavation (Yoshinada: Para. 0121). 
claim 2, Yoshinada teaches the measurement system according to claim 1, further comprising a common portion extraction unit implemented in a processor and configured to determine a common portion between a plurality of two-dimensional images captured by the imaging unit during swinging operation of the work machine (Yoshinada: Para. 0102-0103, 0105; the processing device converts the tooth point position image, the first straight line image, and the second straight line image into an image captured with the imaging device as the reference, that is, an image viewed from the imaging device; the imaging device, that is, the origin PC, into the global coordinate system; a plurality of first line images and a plurality of second line images), wherein the imaging unit position calculation unit calculates a position of the imaging unit when the imaging unit performs imaging (Yoshinada: Para. 0079, 0103; origin Pgc (Xc,Yc,Zc) of the imaging device is coordinates obtained by converting the center of the light receiving surface of the imaging element included in the imaging device, that is, the origin, into the global coordinate system).
Regarding claim 7, Yoshinada teaches the measurement system according to claim 1, wherein the three-dimensional position calculation unit combines a plurality of three-dimensional positions around the work machine obtained during swinging operation of the swing body (Yoshinada: Para. 0063, 0120-0121; three-dimensional terrain data acquired in the past is stored; determines that the current position of the object WA to be worked and the position indicated by the stored three-dimensional data are identical to each other; a device may be used which has both of a function of acquiring an image of the object WA to be worked, and a function of determining a distance to the object WA to be worked; grid image also facilitates grasping the 
Regarding claim 8, Yoshinada teaches a work machine comprising the measurement system according to claim 1 (Yoshinada: Para. 0050, 0121; imaging device is attached to the excavator, and images the object WA to be worked).
Regarding claim 9, Yoshinada teaches a measurement method comprising: providing an antenna for global navigation satellite systems (GNSS) for position detection (Yoshinada: Para. 0050; global position calculation device uses the radio waves received by the antennas 21 and 22 to determine a global position of the antennas 21 and 22); calculating a position of an imaging unit during imaging performed by the imaging unit attached to a swing body mounted to a work machine during swinging operation of the swing body (Yoshinada: Para. 0063, 0120-0121; three-dimensional terrain data acquired in the past is stored; determines that the current position of the object WA to be worked and the position indicated by the stored three-dimensional data are identical to each other; a device may be used which has both of a function of acquiring an image of the object WA to be worked, and a function of determining a distance to the object WA to be worked; grid image also facilitates grasping the positional relationship between the position of the bucket and the object WA to be worked during swing), wherein calculating a swing angle of the swing body of the work machine during imaging performed by the imaging device (Yoshinada: Para. 0063, 0089-0090, 0121; information about an attitude of the working unit of the excavator which is detected by the attitude detection device, the reference position information Pga1 and Pga2, and information about an attitude of the excavator; attitude 
Yoshinada doesn’t explicitly teach calculating a position of the imaging unit when the imaging unit performs imaging during swinging operation of the swing body based on the swing angle of the swing body. 
However, Yoshinada is deemed to disclose an equivalent teaching. (Yoshinada: Para. 0063, 0120-0121; a device may be used which has both of a function of acquiring an image of the object WA to be worked, and a function of determining a distance to the object WA to be worked; determines that the current position of the object WA to be worked and the position indicated by the stored three-dimensional data; grid image also facilitates grasping the positional relationship between the position of the bucket and the object WA to be worked during swing)
It would have been obvious to one of ordinary skill as of the effective filing date to calculate a position of the imaging unit during a swing operation into Yoshinada’s imaging device attached to an excavator (Yoshinada: Para. 0050, Fig. 2) in order to facilitate the positional relationship between the excavator and surrounding area during a swing or excavation (Yoshinada: Para. 0121). 
In the following limitation, Yoshinada, teaches determining a three-dimensional position around the work machine during the imaging, on the basis of the calculated position of the imaging unit (Yoshinada: Para. 0079; the coordinate system of the imaging device is a three-dimensional coordinate system representing a position by .

Claim 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinada et al. (US Publication 2018/0051446 A1) in view of Kazuya et al. (Foreign Reference WO 2014046213 A1).
Regarding claim 4, Yoshinada doesn’t explicitly teach wherein the imaging unit position calculation unit uses a position of the swing body before swinging operation of the swing body or a position of the swing body after swinging operation of the swing body to correct a position of the imaging unit when the imaging unit performs imaging.
However Kazuya, in the same field of endeavor, teaches wherein the imaging unit position calculation unit uses a position of the swing body before swinging operation of the swing body or a position of the swing body after swinging operation of the swing body to correct a position of the imaging unit when the imaging unit performs imaging (Kazuya: Para. 0066; three-dimensional position information of a building is obtained in a coordinate system with a predetermined position Pc on the upper surface of the carrier of the crane and a predetermined position Pd on the ground as the origin).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kazuya’s swing angle correction (Kazuya: Para. 0064-0067) into Yoshinada’s imaging device attached to an excavator (Yoshinada: Para. 0050, Fig. 2) in order to facilitate the positional relationship between the excavator and surrounding area during a swing or excavation (Yoshinada: Para. 0121). 
claim 5, Yoshinada doesn’t explicitly teach wherein the imaging unit position calculation unit uses a swing angle of the swing body before swinging operation of the swing body and a swing angle of the swing body after swinging operation of the swing body to correct a swing angle of the swing body during swinging operation.
However Kazuya, in the same field of endeavor, teaches wherein the imaging unit position calculation unit uses a swing angle of the swing body before swinging operation of the swing body and a swing angle of the swing body after swinging operation of the swing body to correct a swing angle of the swing body during swinging operation (Kazuya: Para. 0064-0067; if the position of the tip portion is obtained from the hoisting angle, length, turning angle and deflection amount of the telescopic boom, the turn center position of the telescopic boom is set to the origin without setting the three reference points; three-dimensional position information of a building is obtained in a coordinate system with a predetermined position Pc on the upper surface of the carrier 11 of the crane 10 and a predetermined position Pd on the ground as the origin).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kazuya’s swing angle correction (Kazuya: Para. 0064-0067) into Yoshinada’s imaging device attached to an excavator (Yoshinada: Para. 0050, Fig. 2) in order to facilitate the positional relationship between the excavator and surrounding area during a swing or excavation (Yoshinada: Para. 0121). 
Regarding claim 10, Yoshinada teaches the measurement system according to claim 4, wherein the imaging unit position calculation unit uses a swing angle of the swing body before swinging operation of the swing body and a swing angle of the swing body after swinging operation of the swing body to correct a swing angle of the swing body during swinging operation (Yoshinada: Para. 0079, 0103; origin Pgc (Xc,Yc,Zc) of the imaging device is coordinates obtained by converting the center of the light receiving surface of the imaging element included in the imaging device, that is, the origin, into the global coordinate system).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinada et al. (US Publication 2018/0051446 A1) in view of Iwane et al. (Foreign Reference JP2006250917A).
Regarding claim 6, Yoshinada doesn’t explicitly teach wherein the imaging unit position calculation unit calculates a position of the imaging unit on the bases of a plurality of common portions by using a least squares method.
However Iwane, in the same field of endeavor, teaches wherein the imaging unit position calculation unit calculates a position of the imaging unit on the bases of a plurality of common portions by using a least squares method (Iwane: Para. 0059-0060; the camera vector calculation unit 23c has a sufficient number of feature positions existing between each continuous frame, a position vector between moving cameras, a three-axis rotation vector of the camera, and each camera position and feature; giving a sufficient number of feature points, t and R can be calculated as a solution by the least squares method; this calculation is applied to the corresponding multiple frames).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Iwane’s camera position by common features (Iwane: Para. 0059-0060) into Yoshinada’s imaging device attached to an excavator (Yoshinada: Para. 
Regarding claim 11, Yoshinada doesn’t explicitly teach wherein the imaging unit position calculation unit calculates a position of the imaging unit on the bases of a plurality of common portions by using a least squares method.
However Iwane, in the same field of endeavor, teaches wherein the imaging unit position calculation unit calculates a position of the imaging unit on the bases of a plurality of common portions by using a least squares method (Iwane: Para. 0059-0060; the camera vector calculation unit has a sufficient number of feature positions existing between each continuous frame, a position vector between moving cameras, a three-axis rotation vector of the camera, and each camera position and feature; giving a sufficient number of feature points, t and R can be calculated as a solution by the least squares method; this calculation is applied to the corresponding multiple frames).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Iwane’s camera position by common features (Iwane: Para. 0059-0060) into Yoshinada’s imaging device attached to an excavator (Yoshinada: Para. 0050, Fig. 2) in order to facilitate the positional relationship between the excavator and surrounding area during a swing or excavation (Yoshinada: Para. 0121). 




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinada et al. (US Publication 2018/0051446 A1) in view of Kazuya et al. (Foreign Reference WO 2014046213 A1) and in further view of Iwane et al. (Foreign Reference JP2006250917A).
Regarding claim 12, Yoshinada and Kazuya don’t explicitly teach wherein the imaging unit position calculation unit calculates a position of the imaging unit on the bases of a plurality of common portions by using a least squares method.
However Iwane, in the same filed of endeavor, teaches wherein the imaging unit position calculation unit calculates a position of the imaging unit on the bases of a plurality of common portions by using a least squares method (Iwane: Para. 0059-0060; the camera vector calculation unit has a sufficient number of feature positions existing between each continuous frame, a position vector between moving cameras, a three-axis rotation vector of the camera, and each camera position and feature; giving a sufficient number of feature points, t and R can be calculated as a solution by the least squares method; this calculation is applied to the corresponding multiple frames).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Iwane’s camera position by common features (Iwane: Para. 0059-0060) and Kazuya’s swing angle correction (Kazuya: Para. 0064-0067) into Yoshinada’s imaging device attached to an excavator (Yoshinada: Para. 0050, Fig. 2) in order to facilitate the positional relationship between the excavator and surrounding area during a swing or excavation (Yoshinada: Para. 0121). 


Response to Arguments
Applicant’s arguments, field on 3 November 2021, with respect to claims 1-2 and 4-12 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a 




/L.E.L./Examiner, Art Unit 3663 


/ADAM D TISSOT/Primary Examiner, Art Unit 3663